Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-17, and 19-28 are allowed. 
Zheng et al. (US 2019/0080171, hereinafter Zheng) is the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, Newman fails to teach or suggest “… wherein the at least one processor or circuit is configured to further function as a determination unit configured to determine whether or not each of the plurality of learned models is a learned model that is able to be processed by the image capturing apparatus2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 15 and 23-28 recite a similarly allowed limitation.
Dependent claims 3, 5-14, 16, 17, and 19-22 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Zheng discloses, an image capturing apparatus, comprising: at least one processor or circuit (pars [0020] and [0070]) configured to function as: a reception unit (102) configured to connect with an external device which is able to transmit a plurality of learned models and receive list information of a plurality of learned models (figs 1-3, par [0035]), a selection unit (102) configured to select, based on the list information of the plurality of learned models, a learned model from the plurality of learned models (pars [0036]-[0037], figs 1-3); and a transmission unit (102) configured to transmit to the external device a transmission request for the learned model selected by the selection unit (fig 3, 310, 312, 314, 316), wherein, the reception unit receives the selected learned model transmitted from the external device.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696